DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 3, 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Notes
	Provisional Application 61863984 (08/09/2013) does not appear to support the claimed subject matter, specifically the repeated transmission of a first information block, and will not be relied upon for a priority date for this specific limitation.
	The Provisional Application 61863984 does not appear to make reference to “changed cells” and the specification does not define what is meant by “changed cells.”
	Timing reference may refer to system frame number

	Other Prior Art
	US-20130130691 [0058]: access bar SIB; cellBarred SIB3
US-20130084809, [0045]: UE synchronizes to new cell SFN
US-20090203376 [0011]: SFN identifies new cell
US-20100189032 [0079]: new SFN when handed over to a new cell
US-20110028171 [0015, 16]: SFN change when changing serving cell


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 7, 13, 16, 17, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10912028 in view of Somasundaram (US-20100120452).
As to claim 1, 7, 13, 17: US-10912028 teaches a method of operating a network node in a communication network, the method comprising: repeatedly transmitting a first information block, for reception and use by mobile devices operating in a discontinuous reception (DRX) mode of operation (claim 1: information block for UE in DRX mode), wherein the information in the first information block comprises a timing reference, information allowing a mobile device to determine whether the mobile device has changed cells in the communication network (claim 1: SFN), and information about … and access class barring (claim 1: ‘access class barring’ ).
US-10912028 may not explicitly teach cell barring. However, Somasundaram teaches cell barring ([0025]: ACB and cell barring) (see also US-20130130691 [0058]: access bar SIB; cellBarred SIB3).
Thus, it would have been obvious to one of ordinary skill in the art to implement access class barring & cell barring, taught by Somasundaram, into the MIB, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to control connection to a cell. In addition it would have been obvious to combine Somasundaram and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

	As to claim 16, 20: Wang teaches the method of claim 13, 17 further comprising: determining whether the first information block includes one or more indicators or flags indicating that any information required by a mobile device for reliable communications with the communication network has changed (claim 1); and if the first information block comprises one or more indicators or flags that the information has changed, receiving a second information block that contains the information that has changed (claim 1 ).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Independent Claim
Claim 1, 7, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20130044652) in view of Choi (US-20100067496), Somasundaram (US-20100120452).
As to claim 1, 7, 13, 17: Wang teaches a method of operating a network node in a communication network, the method comprising: repeatedly transmitting a first information block, for reception and use by mobile devices operating in a discontinuous reception (DRX) mode of operation ([0036, 43, 49]: MIB and SIB repetition for DRX), 
Wang may not explicitly teach wherein the information in the first information block comprises a timing reference, information allowing a mobile device to determine whether the mobile device has changed cells in the communication network.  However, Choi teaches wherein the information in the first information block comprises a timing reference, information allowing a mobile device to determine whether the mobile device has changed cells in the communication network ([0056]: SFN in MIB is used to specify timing used in each mobile cell and synchronization, wherein examiner takes official notice that the SFN is unique to a particular cell and a change in SFN indicates that the cell is different and would have been obvious to one of ordinary skill in the art; see US-20130084809, [0045]).
Thus, it would have been obvious to one of ordinary skill in the art to implement SFN in an information block, taught by Choi, into the MIB / SIB , taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to synchronize with the serving cell. In addition it would have been obvious to combine Wang and Choi in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Wang may not explicitly teach and information about cell barring and access class barring.  However, Sirotkin teaches and information about cell barring and access class barring ([0025]: ACB and cell barring) (see also, US-20130130691 [0058]: access bar SIB; cellBarred SIB3).
Thus, it would have been obvious to one of ordinary skill in the art to implement access class barring & cell barring, taught by Somasundaram, into the MIB, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to control connection to a cell. In addition it would have been obvious to combine Somasundaram and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20130044652), Choi (US-20100067496), Somasundaram (US-20100120452) in view of Ishii (US-8310948).
As to claim 2, 8: Wang teaches the method of claim 1, 7.
Wang wherein said repeatedly transmitting comprises repeating the transmission of the first information block on a schedule (DRX, discontinuous) such that the first information block is transmitted no more frequently than a Master Information Block that is transmitted by the network node for use by mobile devices that are not using DRX (continuous) (discontinuous transmits less frequently than continuous).  However, Ishii teaches wherein said repeatedly transmitting comprises repeating the transmission of the first information block on a schedule (DRX, discontinuous) such that the first information block is transmitted no more frequently than a Master Information Block that is transmitted by the network node for use by mobile devices that are not using DRX (continuous) (discontinuous transmits less frequently than continuous) (claim 22: non-DRX is highly frequent communication and DRX is less frequent communication). 
Thus, it would have been obvious to one of ordinary skill in the art to implement DRX and non-DRX as being less frequent and highly frequent respectively, taught by Ishii, into the MIB / SIB, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to control the rate of communication. In addition it would have been obvious to combine Wang and Ishii in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.  DRX is sporadic non-continuous communication and non-DRX is continuous non-sporadic communication so it follows that non-DRX would sustain more frequent communication than DRX.

Claim 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20130044652), Choi (US-20100067496), Somasundaram (US-20100120452) in view of Novak (US-20140241225).
As to claim 4, 10: Wang teaches the method of claim 1, 7.
Wang may not explicitly teach wherein the method further comprises the step of compiling the information included in the first information block from two or more other information blocks separately transmitted to mobile devices in the communication network.  However, Novak teaches wherein the method further comprises the step of compiling the information included in the first information block from two or more other information blocks separately transmitted to mobile devices in the communication network ([0093]: LTE allows MIB to be combined with other frame MIB transmissions).
Thus, it would have been obvious to one of ordinary skill in the art to implement combining information blocks, taught by Novak, into the MIB / SIB, taught by Wang, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Wang and Novak in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 5, 6, 11, 12, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20130044652) in view of Choi (US-20100067496), Somasundaram (US-20100120452).
	As to claim 5, 11: Wang teaches the method of claim 1, 7, 14, wherein the first information block is transmitted to mobile devices on the same channel as a Master Information Block transmitted by the network node for use by mobile devices that are not using DRX or on the same channel as one or more System Information Blocks ([0036, 43, 49]: MIB and SIB repetition for DRX).
	
As to claim 6, 12: Wang teaches the method of claim 1, 7, wherein repeatedly transmitting the single information block comprises transmitting the first information block according to a discontinuous reception (DRX) cycle for one or more mobile devices ([0036, 43, 49]: MIB and SIB repetition for DRX).

As to claim 14, 18: Wang teaches the method of claim 13, 17, the method further comprising the step of: receiving a Master Information Block and/or one or more System Information Blocks transmitted separately from the first information block by the communication network ([0036, 43, 49]: MIB and SIB transmitted on their own channel without reference to a first information block).

Claim 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20130044652), Choi (US-20100067496), Somasundaram (US-20100120452) in view of Zhang (US-20100130218).
As to claim 15, 19: Wang teaches the method of claim 14, 18.
Wang may not explicitly teach wherein the first information block is received from the communication network on the same channel as the Master Information Block and/or the one or more System Information Blocks.  However, Zhang teaches wherein the first information block is received from the communication network on the same channel as the Master Information Block and/or the one or more System Information Blocks ([0042]: different types of information blocks may be on the same channel).
Thus, it would have been obvious to one of ordinary skill in the art to implement transmitting on the same channel, taught by Zhang, into the MIB / SIB, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to make efficient use of channel resources. In addition it would have been obvious to combine Zhang and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20130044652), Choi (US-20100067496), Somasundaram (US-20100120452) in view of Ji (US-20130301492).
	As to claim 16, 20: Wang teaches the method of claim 13, 17.
Wang may not explicitly teach further comprising: determining whether the first information block includes one or more indicators or flags indicating that any information required by a mobile device for reliable communications with the communication network has changed; and if the first information block comprises one or more indicators or flags that the information has changed, receiving a second information block that contains the information that has changed.  However, Ji teaches further comprising: determining whether the first information block includes one or more indicators or flags indicating that any information required by a mobile device for reliable communications with the communication network has changed ([0028, 29]: if system information is updated, the UE receives system information change indicator over a paging channel); and if the first information block comprises one or more indicators or flags that the information has changed, receiving a second information block that contains the information that has changed ([0028, 29]: UE receives updated system information).
Thus, it would have been obvious to one of ordinary skill in the art to implement a change indicator, taught by Ji, into the MIB / SIB, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to indicate changes and enable to UE to update system parameters for reliable communications. In addition it would have been obvious to combine Wang and Ji in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/Primary Examiner, Art Unit 2466